Citation Nr: 0611992	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Spokane, Washington


THE ISSUE

Entitlement to payment or reimbursement of emergency services 
incurred at the Deaconess Medical Center on October 7, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of 
a November 2003 decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in Spokane, 
Washington.  


FINDINGS OF FACT

1. On October 7, 2003, the veteran was transported by 
ambulance and received emergency room medical services for 
acute gouty arthritis of the right hip, a nonservice-
connected disability, at the Deaconess Medical Center, a non-
VA medical facility for which he incurred medical expenses. 

2. The emergency services provided on October 7, 2003, were 
not of such a nature that a reasonably prudent person would 
expect that delay in seeking immediate medical attention 
would be hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability at Deaconess 
Medical Center, a non-VA facility, on October 7, 2003, have 
not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2005).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006) held 
that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award if the benefit is awarded. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

In this case, the RO provided VCAA notice by letter in April 
2004, which was acknowledged by letter by the veteran later 
that same month.  In his letter, the veteran stated that he 
provided copies of his bills and he knew of nothing else to 
do. 

Although the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication, 
the action described above, cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence and to address the issue at a hearing.  For this 
reason, the veteran has not been prejudiced by the timing of 
the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

As the benefit sought is a one-time monetary benefit, it does 
not involve the grant of service connection, requiring a 
rating or an effective date.  To this extent, the VCAA does 
not apply.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty to-assist provisions of the 
VCAA have been complied with.  

For above reasons, no further development is needed to ensure 
VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment or reimbursement for emergency 
services, including transport by ambulance, for a nonservice-
connected disability at a non-VA medical facility on October 
7, 2003.  He contends that his medical expenses should be 
paid by VA because a VA employee at the VA Medical Center 
(VAMC) told his wife that they were not receiving ambulances, 
and since he was unable to use his personal vehicle, he had 
no choice but to go to a non-VA facility by ambulance.  He 
asserts that the call to the VAMC was made around 10:30 a.m. 
to 11:00 a.m. on October 7, 2003. 

In October 2003, the veteran was receiving nonservice-
connected pension benefits, and service connection was not in 
effect for any disability.

Records of the provider of the ambulance disclose that on 
October 7, 2003, at 11:32 a.m., an ambulance was dispatched 
to the veteran's residence on a call from the fire 
department.  In the service report, an emergency situation to 
include due to acute illness was checked.  At home, the 
veteran complained of severe right hip pain and that he was 
unable to move without severe muscle spasm.  The veteran was 
described as alert and conscious.  Decreased mobility due to 
weakness from severe right hip pain was noted. 

Records of the Deaconess Medical Center show that on October 
7, 2003, the veteran was seen in the emergency room for a 
complaint of right hip pain that had started the night before 
and by morning he had been unable to bear weight because of 
the pain.  History included chronic arthritis of the hips and 
a total left hip replacement.  There was also a history of 
gout for which he took medication, but he was out of 
medication and he had not been on medication for some time.  
It was noted that three weeks previously he had a similar 
episode in the left foot that lasted several days and he had 
got around on crutches.  It was also noted that he had been 
evaluated for gout by VA and that the episode of gout in the 
ankle was improving.  On examination, the right hip and right 
thigh were painful.  The pain was described as moderate to 
severe.  The veteran was awake and alert, and he had a low-
grade fever.  Joint fluid revealed uric acid crystals.  He 
received pain medication with marked improvement in his 
symptoms.  He was observed in the emergency department for 8 
to 9 hours and then released.  The treating physician 
reported that the symptoms were most likely due to gout.  A 
prescription for medication for gout was written. The 
clinical impression was acute gouty arthritis of the hip.        

The administrative officer of the day log for the Spokane 
VAMC from 6 a.m. to 6 a.m., between October 7th and 8th, 2003, 
does not contain a record of a call from the veteran or his 
spouse. 

The claims file contains several billing documents reflecting 
the costs of the veteran's emergency services including the 
transport by ambulance incurred on October 7, 2003. 

Analysis 

While the veteran asserts a call was made to the VAMC about 
the availability of medical services, the veteran does not 
argue and the record does not show that prior authorization 
was received from the VAMC to seek emergency services at the 
Deaconess Medical Center on October 7, 2003, or was an 
application for authorization made to VA within 72 hours of 
the emergency services on October 7, 2003.  For these 
reasons, in the absence of prior authorization or deemed 
prior authorization for medical services, there is no factual 
or legal basis for payment or reimbursement by VA under 38 
C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a 
nonservice-connected disability at a non-VA facility on 
October 7, 2003. 

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected.  In this case, the medical services rendered to 
the veteran were not for the purpose of treating a 
nonservice-connected disability which was aggravating a 
service-connected disability.  As was noted above, the 
veteran does not have a service-connected disability. 
Accordingly, the criteria for payment or reimbursement by VA 
for unauthorized medical expenses under 38 U.S.C.A. § 1728; 
§ 38 C.F.R. § 17.120 are not met. 

The veteran has specifically voiced disagreement with the 
VAMC's determination under the Veterans Millennium Health 
Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in 
part at 38 C.F.R. §§ 17.1000 and 17.1002.  

Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a veteran 
for the reasonable value of emergency treatment furnished the 
veteran in a non-Department facility if: (1) a veteran is an 
active VA health-care participant, that is, a participant in 
a health-care program under 38 U.S.C.A. §  1705(a) and the 
veteran received care under the program in the 24-month 
period preceding the furnishing of emergency treatment; (2) a 
veteran is personally and financially liable for emergency 
treatment furnished the veteran in a non-Department facility; 
(3) a veteran is no entitled to care or services under any 
other health-plan and has no other contractual or legal 
recourse against a third party; and (4) a veteran is not 
eligible for reimbursement for medical services under 
38 U.S.C.A. § 1728.

For purposes of 38 U.S.C.A. § 1725, the term "emergency 
treatment" means medical services furnished, in the judgment 
of the Secretary, (1) when Department or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would  not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the veteran can be 
transferred safely to a Department facility.

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, 
payment or reimbursement by VA for emergency services may be 
made only if all conditions are met.  The pertinent 
conditions at issue here are: (1) The emergency services were 
provided in a hospital emergency department held out as 
providing emergency care to the public; (2) The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); and (3) a VA facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson.  

Stated simply, the regulation provides authority for VA to 
pay or reimburse the veteran for emergency services for a 
nonservice-connected disability at a non-VA facility, only if 
all conditions under 38 C.F.R. § 17.1002 are met.  In other 
words, if any one condition is not met, VA can not by 
operation of law pay or reimburse the veteran for the 
emergency services. 

Based upon the evidence of record, the Board finds that the 
veteran was provided emergency services, including transport 
by ambulance, in a hospital emergency department held out as 
providing emergency care to the public, which satisfies one 
condition of 38 C.F.R. § 17.1002. 

As for the condition of whether the medical services were 
rendered in a medical emergency, under the standard of the 
reasonable prudent layperson, the Board finds that the 
condition of acute gouty arthritis was not of such a nature 
that a reasonably prudent person would expect that delay in 
seeking immediate medical attention would be hazardous to 
life or health.  The record shows that the veteran sought 
emergency services because of pain and decreased mobility due 
to weakness from severe right hip pain.  There was no 
evidence of a fall or trauma.  The veteran was alert and 
conscious.  While the pain was clearly discomforting, the 
pain did not present such a hazard to life as to require 
immediate medical attention, and the record shows that 
immediate medical attention had not been sought.  Moreover, 
the veteran had a history of gout for which he had been 
evaluated by VA and an episode of gout three weeks earlier.  
The main reason for requesting an ambulance was that the 
veteran's spouse was unable to get the veteran to their car, 
rather than the immediate need for medical attention because 
of the expected results of a delay to the veteran's life or 
health. 

As the condition that emergency services must be rendered in 
a medical emergency of such a nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health has not been 
meet, the criteria for payment or reimbursement by VA for 
unauthorized emergency services under 38 U.S.C.A. § 1725 and 
§ 38 C.F.R. § 17.1002 are not met.

As for the condition of whether a VA facility was not 
feasibly available, the veteran asserts that he attempted to 
use a VA facility beforehand as his wife called, but she was 
told that the VA facility was not taking ambulances.  The 
administrative log of the day at the Spokane VAMC does not 
contain a record of the call.  In either event, the evidence 
of record is inconclusive on the question of availability, 
but further development is not warranted because the Board 
has already found that the condition of "emergency treatment" 
has not been met.  The Board does not reach the remaining 
conditions because failure to meet any one condition is fatal 
to the claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and payment or reimbursement 
by VA for medical services for a nonservice-connected 
disability, including transport by ambulance, incurred at the 
Deaconess Medical Center, a non-VA facility, on October 7, 
2003 under 38 U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. 
§§ 17.120, 17.1002 is not warranted. 38 U.S.C.A. § 5107(b). 


ORDER

Payment or reimbursement of emergency services incurred at 
the Deaconess Medical Center on October 7, 2003, is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


